Name: Commission Regulation (EEC) No 3612/87 of 1 December 1987 amending Regulation (EEC) No 2387/87 fixing the regulatory amounts for 1987/88 for imports of certain viticultural products from Spain into the Community as constituted on 31 December 1985
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 340/18 Official Journal of the European Communities 2. 12. 87 COMMISSION REGULATION (EEC) No 3612/87 of 1 December 1987 amending Regulation (EEC) No 2387/87 fixing the regulatory amounts for 1987/88 for imports of certain viticultural products from Spain into the Commu ­ nity as constituted on 31 December 1985 Whereas the Management Committee for Wine has not delivered an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 123 (2) thereof, Having regard to Council Regulation (EEC) No 480/86 of 25 February 1986 laying down general rules of application of the regulatory amounts applicable to trade in certain wine sector products between the Community as consti ­ tuted on 31 December 1985 and Spain ('J, and in parti ­ cular Article 11 thereof, Whereas a review « of trade between Spain and the Community as constituted on 31 December 1985 has shown that the conditions laid down in Article 123 (2) (b) of the Act of Accession are not fulfilled for certain wine sector products ; whereas the regulatory amounts appli ­ cable to wine sector products other than table wine should accordingly be abolished ; Whereas, by judgment of 20 October 1987 in Case 128/86, the Court of Justice of the European Communi ­ ties annulled Commission Regulations (EEC) No 648/86 (2) and (EEC) No 969/86 (3) fixing the regulatory amounts for 1985/86 in so far as they fix such amounts for wine sector products other than table wine ; Whereas it appears fair to provide for the reimbursement, on application, of regulatory amounts already collected on products other than table wine pursuant to the abovemen ­ tioned Regulations and to Commission Regulations (EEC) No 2715/86 (4), (EEC) No 3424/86(0 and (EEC) No 2387/87 ( «) ; Article 1 The Annex to Regulation (EEC) No 2387/87 is hereby replaced by the Annex hereto. Article 2 On application by the parties concerned, regulatory amounts applicable to wine sector products other than table wine collected pursuant to Regulations (EEC) No 648/86, as amended by Regulation (EEC) No 969/86, (EEC) No 2715/86, (EEC) No 3424/86 and (EEC) No 2387/87 shall be reimbursed within a period of six months. Applications, with supporting documents, must be submitted to the competent authority of the Member State in question within three months from the entry into force of this Regulation. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. , This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 December 1987 For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 54, 1 . 3 . 1986, p. 2 . 0 OJ No L 60, 1 . 3 . 1986, p. 54. (3) OJ No L 89, 4. 4. 1986, p. 22. 0 OJ No L 249 , 1 . 9 . 1986, p. 27. 0 OJ No L 316, 11 . 11 . 1986, p. 5. ( «) OJ No L 218 , 7. 8 . 1987, p. 16 . 2. 12. 87 Official Journal of the European Communities No L 340/19 ANNEX 'ANNEX CCT heading No Description Regulatoryamount ex 22.05 C I CII White table wine, with an actual alcoholic strength of 9 % vol or more but not exceeding 1 5 % vol : 1 . In containers holding more than 2 litres :  type A II  type A III  other 2. In containers holding 2 1 or less 22,28 ECU/hl 25,44 ECU/hl 1,00 ECU/% vol/hl 0,37 ECU/% vol/hl ex 22.05 C I CII Red or rose table wine, with an actual alcoholic strength of 9 % vol or more but not exceeding 15 % vol : 1 . In containers holding more than 2 litres :  type R III  other 2. In containers holding 2 1 or less 16,68 ECU/hl 0,50 ECU/% vol/hl 0,25 ECU/% vol/hl ex 22.05 C I CII Wines with an actual alcoholic strength of 9 % or more but not exceeding 15 % vol, qualifying as 'Denominacion de origen' or 'Denominacion de origen calificada' wine in accordance with Council Regulation (EEC) No 823/87 (') 0 ex 22.05 C III CIV Liqueur wine, as specified in point 14 of Annex I of Council Regula ­ tion (EEC) No 822/87 (2) : 1 . Quality liqueur wines produced in specified regions 2. Other liqueur wines  White  Red or rose 0 0 ECU/hl 0 ECU/hl New wine still in fermentation, as specified in point 1 1 of Annex I to Regulation (EEC) No 822/87 : 1 . White 2. Red or rose 0 ECU/% vol/hl 0 ECU/% vol/hl ex 20.07 A I B I Grape juice (including grape must) : 1 . White 2. Red or rose 0 ECU/% vol/hl 0 ECU/% vol/hl (') OJ No L 84, 27. 3 . 1987, p. 59 . 0 OJ No L 84, 27. 3 . 1987, p. 1 . No L 340/20 Official Journal of the European Communities 2. 12. 87 CCT heading No Description Regulatoryamount 22.04 Grape must, in fermentation or with fermentation arrested otherwise than by the addition of alcohol within the meaning of Additional Note 2 to Chapter 22 of the Common Customs Tariff : 1 . White 2. Red or rose 0 ECU/% vol/hl 0 ECU/% vol/hl ex 22.05 C Grape must with fermentation arrested by the addition of alcohol, within the meaning of Additional Note 4 (a) to Chapter 22 of the Common Customs Tariff : 1 . White 2. Red or rose 0 ECU/% vol/hl 0 ECU/% vol/hl Concentrated grape must and concentrated grape juice, as specified in points 6 and 9 respectively of Annex I to Regulation (EEC) No 822/87 : 1 . White 2. Red or rose 0 ECU/% vol/hl 0 ECU/% vol/hl Rectified contentrated grape must, as specified in point 7 under b) of Annex I to Regulation (EEC) No 822/87 0 ECU/% vol/hl ex 22.05 C Wine fortified for distillation, within the meaning of Additional Note 4 (b) to Chapter 22 of the Common Customs Tariff : 1 . White 2. Red or rose 0 ECU/% vol/hl 0 ECU/% vol/hl'